DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 4 and 9-11 are objected to because of the following informalities:  
The limitation “cation membranes” in claim 4 should be amended to recite “cation exchange membranes”.
Claims 9 and 10 are objected to as being dependent on claim 4.
The limitation “perfluorinated NafionR solution” in claim 11 should be corrected to read “sulfonated tetrafluoroethylene based-copolymer solution” (see par.0025-0028 of the specification of the instant application).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation ”noble metal”, and the claim also recites ”Pt, Pd, Ir, Au, Ag” which is the narrower statement of the range/limitation (see the attached “Noble Metal: Definition, List, Properties, and Examples”).
Claim 17 recites the broad recitation ”alcohol”, and the claim also recites ”glycol” which is the narrower statement of the range/limitation (see the attached “Glycol”).
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 is rejected as being dependent on the rejected claim 17.
Claims 8 and 11 contain the trademark/trade name NafionR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an ionomer and, accordingly, the identification/description is indefinite.
Claim 8 comprises the limitation “BAM(Ballard)”. It is not clear what material is claimed under this name.
Claims 9 and 10 recite the limitation "anion exchange ionomer" in claim 4.  There is insufficient antecedent basis for this limitation in the claims 1, 3, and 4.
Claims 13 and 14 recites the limitation "the interface" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what is the joint applicant claiming in claims 7-11, 13, 14, 17, and 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 fails to further limit the subject matter of claim 4, because the claim limitations may be met by an anion exchange ionomer comprising a certain material. Claims 1, 3, and 4 do not recite an anion exchange ionomer.
Claim 10 fails to further limit the subject matter of claim 4, because the claim limitations may be met by an anion exchange ionomer comprising a certain functional group. Claims 1, 3, and 4 do not recite an anion exchange ionomer.
Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-12, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/379,212 (US 2019/0312293). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same method.
The copending Application No. 16/379,212 claims a method comprising the steps of:
(i)coating first catalytic particles or a first catalytic film with an ion exchange ionomer, resulting in a first ionomer-coated catalytic particles or first ionomer-coated catalytic film;
(ii) placing the first ionomer-coated catalytic particles or the first ionomer-coated catalytic film in contact with an ion exchange membrane (IEM);
(iii) coating second catalytic particles or a second catalytic film with an ion exchange ionomer, resulting in a second ionomer-coated catalytic particles or second ionomer-coated catalytic film;
(iv) placing the second ionomer-coated catalytic particles or the second ionomer-coated catalytic film in contact with an ion exchange membrane (IEM); wherein the ion exchange membrane is a cation exchange membrane (CEM) or an anion exchange membrane (AEM); the first ionomer-coated catalytic particles or first ionomer-coated catalytic film are anion exchange ionomer (AEI)-coated catalytic particles or AEI-coated film, and the second ionomer-coated catalytic particles or second ionomer-coated catalytic film are cation exchange ionomer (CEI)-coated catalytic particles or CEI-coated catalytic film, wherein the ion exchange ionomer coating is of a thickness and coverage sufficient to prevent catholyte contact with an anode active site (claim 1).
The copending Application No. 16/379,212 further claims introducing either a reducing agent or an oxidizing agent to a first or second electrode comprising a first ionomer-coated catalytic particles or first ionomer-coated film (claim 7), wherein the reducing agent may be methanol or ethanol and the oxidizing agent may be hydrogen peroxide or oxygen (claims 7 and 8).
The method in claims 1, 7, and 8 of the copending Application No. 16/379,212 is equivalent to the methods in claims 1-4 and 15-18 of the instant application.
The copending Application No. 16/379,212 further claims that the catalytic particles or catalytic film comprise a material selected from the group consisting of Ni, CoO, a noble metal, a metal alloy thereof, a metal mixture thereof, and combinations thereof (claim 3), same as in claim 7 of the instant application.
The copending Application No. 16/379,212 further claims cation exchange ionomers or cation exchange membranes (claim 4), same as in claims 8 and 11 of the instant application.
The copending Application No. 16/379,212 further claims anion exchange ionomers or anion exchange membrane (claims 5 and 6), same as in claims 9 and 10 of the instant application.
The copending Application No. 16/379,212 further claims that the reducing agent or the oxidizing agent is fed contacted with the first electrode or the second electrode in a single-pass mode or in a recycle mode (claim 9), same as in claim 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosek et al. (US Patent 5,523,177).
With regard to claims 1,17, and 18, Kosek et al. teach a membrane electrode assembly (10):

    PNG
    media_image1.png
    225
    599
    media_image1.png
    Greyscale
.
The membrane electrode assembly (10) comprises the anode structure (11) bonded in contact with the first surface of a proton-exchange membrane (12), and the cathode gas diffusion electrode (18) bonded to and in contact with the second surface of the proton-exchange membrane (12)(fig. 1, column 3, line 63-column 4, line 5).
The anode structure (11) comprises reduced catalyst particles (Pt-Ru)Ox (17) coated with liquid ionomer (16) (column 4, lines 30-33 and Example 1 in column 6, lines 37-54). The liquid ionomer is a Nafion solution (Example 1 in column 6, lines 37-54). This is equivalent to “a first electrode comprising a first catalyst coated by a first ion exchange ionomer” in claim 1.
Kosek et al. teach that the anode (11) comprising the particles (17) coated with the ionomer (16) is put in contact with a feed consisting of mix of methanol and water (Example 1, column 7, lines 5-10). 
Methanol is a liquid fuel, as defined in par.0035 of the specification of the instant application. Methanol meets the limitation for an alcohol of claim 17, and the limitations of claim 18.
Therefore, the process above is equivalent to the process of “introducing a fuel source comprising a liquid fuel to a first electrode comprising a first catalyst coated by a first exchange ionomer” in claim 1.
The process of Kosek et al. is equivalent to the method in claims 1, 17, and 18 of the instant application.
With regard to claims 2 and 11, Kosek et al. teach that the liquid ionomer is a Nafion solution (Example 1 in column 6, lines 37-54).
Nafion is a cation exchange ionomer, as defined in par.0024 of the specification of the instant application.
The Nafion solution meets the limitations of claim 11.
With regard to claim 7, the reduced catalyst particles (Pt-Ru)Ox (17) comprise Pt.
With regard to claim 12, it is examiner’s position that the feed of Kosek et al. meets the limitations for “single-pass mode”.
With regard to claims 19 and 20, Kosek et al. teach a feed of 1M methanol/water (Example 1, column 7, lines 6-10). The concentration of methanol is within the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Unlu et al. (US 2015/0064581).
With regard to claims 1, 2, 11, 17, and 18, Unlu et al. teach a fuel cell comprising membrane electrode assembly (MEA) including an AEM electrode, a PEM electrode, and a high conductivity Nafion membrane (par.0036, par.0043-0045). 
The AEM electrode is prepared by mixing Pt/C catalyst and an anion exchange ionomer (AEI), and the PEM electrode is prepared by mixing Pt/C catalyst with Nafion solution (par.0042-0043).
The anion exchange ionomer (AEI) is equivalent to the “first ion exchange ionomer” in claim 1, and meets the limitations of claim 2.
Nafion is a cation exchange ionomer, as defined in par.0024 of the specification of the instant application. Therefore, Nafion is equivalent to the “second ion exchange ionomer” in claim 1, and meets the limitations of claim 2. The Nafion solution meets the limitations of claim 11.
Therefore, the AEM electrode of Unlu et al. is equivalent to the “first electrode comprising a first catalyst coated by a first ion exchange monomer” and the PEM electrode of Unlu et al. is equivalent to the “second electrode comprising a second catalyst coated by a second ion exchange monomer” in claim 1.
Unlu et al. further show that a reducing agent is introduced at one side of the MEA, and an oxidizing agent, such as oxygen is introduced at the other side of the MES (par.0025). The reducing agent may be methanol (par.0030).
Unlu et al. do not specifically teach a fuel cell wherein methanol is supplied as reducing agent and oxygen is supplied as oxidant to the sides of MEA comprising the PEM electrode and the AEM electrode.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such fuel cell, because Unlu et al. teach the components of the fuel cell, and provide examples of reducing and oxidant agents.
Methanol is a liquid fuel, as defined in par. 0007 of the specification of the instant application. Methanol meets the limitations of claims 17 and 18.
Therefore, the fuel cell implies the steps of:
-introducing an oxidant or a liquid fuel to a first electrode, and
-introducing an oxidant or a liquid fuel to a second electrode.
Therefore, the methods in claims 1, 2, 11, 17, and 18 are obvious over the method of using the fuel cell of Unlu et al.
With regard to claims 3 and 4, the AEM electrode and the PEM electrode are separated by a Nafion membrane (par.0036, par.0043-0044). Nafion is a cation exchange membrane, as defined in par.0024 of the specification of the instant application.
With regard to claims 5 and 6, Unlu et al. teach that the methanol may be oxidized to produce positively charges hydrogen ions, and oxygen is reduced to form hydroxide. When hydrogen ions and hydroxide ions react, water is produced (par.0016). The reaction occurs at the ion exchange membrane (see fig.1A).
With regard to claim 7, Unlu et al. teach that the AEM electrode and the PEM electrode comprise Pt/C catalyst (par.0042-0043).
With regard to claim 8, Unlu et al. teach that the PEM electrode is prepared by mixing Pt/C catalyst with Nafion solution (par.0042-0043). It is expected that Nafion of Unlu et al. meets the limitations for NafionR 212, NafionR 115, or NafionR117.
With regard to claim 9, Unlu et al. teach that the anion exchange ionomer (AEI) is a poly(arylene ether sulfone) functionalized with quaternary ammonium groups (par.0042). This meets the limitations for a polysulfone-based backbone.
With regard to claims 13-15, it is the examiner’s position that the anion exchange ionomer (AEI), and Nafion solution coating of the Pt/C catalysts (par.0042-0043) is of a thickness and coverage sufficient to provide the desired properties.
	With regard to claim 16, Unlu et al. teach that oxygen is used as oxidant (par.0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ryoichi et al. (US 2006/0141307) teach that platinum and ruthenium on active carbon are mixed with Teflon and Nafion solutions and applied onto a carbon paper to prepare an anode. Platinum on active carbon is mixed with Teflon and Nafion solutions and applied onto carbon paper to prepare a cathode. A membrane consisting of Nafion 117 is placed between the electrodes (par.0057). Aqueous methanol solution is supplied to the anode, and air as oxidizing gas is supplied to the cathode (par.0060).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722